Title: To Thomas Jefferson from George Jefferson, 16 July 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 16th. July 1805
                  
                  I am duly favor’d with yours of the 13th. inclosing two notes of your own to G. & J. at 60 days from the 4th. of August & 8th. of Septr. next, each for 1000$—to be negociated at the Bank of Virginia. 
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               